DETAILED ACTION
This detailed action is in response to the application filed on November 26, 2018 and any subsequent filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: on page 6, lines 10-12, the written description discloses that foreign matter is formed having a specific size yet provides no details of that forming process.  Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  in the last line, a space appears between the last word and the period ending the sentence.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the plurality of filtering holes are positioned in the filtering member yet Claim 1 from which the claim depends recites the plurality of holes are formed in the vibrator.  For purposes of examination, Claim 6 will be interpreted as requiring a plurality of holes in any configuration in either structure.
Claim Rejections - 35 USC §§ 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng, U.S. Patent No. 6,000,674 (hereinafter "Cheng I").
Applicant's claims are directed towards a product.
Regarding Claims 1-11, Cheng I discloses a diaphragm structure comprising a vibrator (Fig. 2, item 22, C3/L1-23); a first guide inserted into a lower side of the vibrator (Fig. 2, item 23, C3/L1-23); a second guide inserted into a lower side of the first guide, a part of the second guide protruding from an upper side of the vibrator (Fig. 2, item 24, C3/L1-23); and a filtering member configured to filter introduced foreign matter (Fig. 2, item 3, C3/L1-23), wherein the first guide and the filtering member are formed as one component integrally formed (note that the integrally formed recitation renders the claim a product by process claim and that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself" (see MPEP 2113) such that the process of forming the first guide and filtering member disclosed by Cheng I provides the same structure as the claim limitation) of a plastic material (C3/L21-23 (note "filter may be made of stainless steel net, fibrous materials, or any other filter media" such as plastic)), and a plurality of filtering holes are formed in the upper side of the vibrator in a direction in which the inserting direction of the second guide is inserted into the lower side of the first guide (Fig. 2, item 231, C3/L1-23).
Additional Disclosures Included:  Claim 2: wherein the first guide and the second guide are in contact with and supported by at least a part of the vibrator (Fig. 2).  Claim 3: wherein the first guide includes a first support wall having an annular-shaped radial cross section and having an inner circumferential surface into which the second guide is supportedly inserted; and a second support wall having an annular-shaped radial cross section and surrounding the first support wall with a predetermined distance, and having an outer circumferential surface which is supportedly inserted into the vibrator (Fig. 2).  Claim 4: wherein the filtering member is formed between the first support wall and the Claim 5: wherein the filtering member includes a plurality of slits (Fig. 2, item 3, C3/L17-23 (note that the disclosed net will inherently have rectangular openings which can be considered slit shaped and therefore the filtering member of Cheng I can be considered to have a slit shape).  Claim 6: wherein the plurality of filtering holes are spaced apart from each other in a circumferential direction of the vibrator and each positioned in the filtering member with respect to an axial direction of the vibrator (Fig. 2, item 231; see also 112(b) analysis above)).  Claim 7: wherein each of the plurality of filtering holes are positioned directly above the filtering member in an axial direction of the vibrator (Fig. 2).  Claim 8: wherein an annular chamber, in which foreign matter is trapped, is formed between the vibrator and the filtering member (Fig. 2, item 26).  Claim 9: wherein an area of each of the plurality of filtering holes in a direction perpendicular to an axial direction of the vibrator is in a range of 0.1 to 1 mm2 (note the area is a results-effective variable such that a person of ordinary skill in the art would choose the dimension based upon the size of particles encountered when using the device)).  Claim 10: wherein an area of each of the plurality of slits in a direction perpendicular to an axial direction of the vibrator is in a range of 0.1 to 1 mm2 (note the area is a results-effective variable such that a person of ordinary skill in the art would choose the dimension based upon the size of particles encountered when using the device)).  Claim 11: a diaphragm valve comprising the diaphragm structure of Claim 1 (Fig. 2, item 2, C3/L1).

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, U.S. Patent No. 6,000,674 (hereinafter "Cheng I") in view of Fukano, et al., U.S. Patent .
Applicant's claims are directed towards a product.
Regarding Claims 12-18, Cheng I discloses a diaphragm structure comprising a vibrator comprising an annular fixing unit (Fig. 2, item 22, C3/L1-23), a connecting unit extended from the fixing unit (Fig. 2, item 22, C3/L1-23), and a raised and lowered unit formed to extend in an annular shape having a hole therein at an end of the connecting unit and to be raised and lowered by a predetermined distance according to a movement of the connecting unit (Fig. 2, item 4, C3/L1-23,32-44)); a first guide (Fig. 2, item 23, C3/L1-23); a second guide (Fig. 2, item 24, C3/L1-23); and a filtering member to filter introduced foreign matter, the filtering member formed along an outer periphery of the first guide (Fig. 2, item 3, C3/L1-23), the filtering member directly below a hole in an axial direction of the vibrator (Fig. 2).
Cheng I does not disclose the raised and lowered unit having a plurality of filtering holes; a first guide formed on a lower surface of the raised and lowered unit; or a second guide inserted into the hole, a part of the second guide protruding from the hole.
Fukano also relates to a diaphragm valve and discloses the raised and lowered unit (Fig. 2, item 42, C3/L8) having a plurality of filtering holes (Fig. 2, items 68, C3/L14); and a first guide formed on a lower surface of the raised and lowered unit (Fig. 2, item 44, C2/L53).
Cheng II also relates to a diaphragm valve and discloses a second guide inserted into the hole, a part of the second guide protruding from the hole (Fig. 5, item 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the diaphragm structure disclosed by Cheng I with the holes and first guide disclosed by Fukano because, according to Fukano, the holes remove dust and similar contaminants from the fluid (C3/L16-18) and the guide allows for unitary movement of the diaphragm and raised and lowered unit (C4/L35-38).  It would have been further obvious to combine the diaphragm structure disclosed by the combination of Cheng I and Fukano with the position of the second guide disclosed by Cheng II because, according to Cheng II, such position allows for retaining the device components together (Page 1/Paragraph 19).
Additional Disclosures Included:  Claim 13: wherein the first guide and the filtering member are formed as one component integrally formed (Cheng I (note that the integrally formed recitation renders the claim a product by process claim and that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself" (see MPEP 2113) such that the process of forming the first guide and filtering member disclosed by Cheng I provides the same structure as the claim limitation)) of a plastic material (Cheng I, C3/L21-23 (note "filter may be made of stainless steel net, fibrous materials, or any other filter media" such as plastic)).  Claim 14: wherein the first guide includes a first support wall having an annular-shaped radial cross section and having an inner circumferential surface into which the second guide is supportedly inserted; and a second support wall having an annular-shaped radial cross section and surrounding the first support wall with a predetermined distance, and having an outer circumferential surface which is supportedly inserted into the vibrator (Cheng I, Fig. 2).  Claim 15: wherein the filtering member includes a plurality Claim 16: an annular chamber between the vibrator and the filtering member  (Cheng I, Fig. 2, item 26).  Claim 17: wherein an area of each of the plurality of filtering holes in a direction perpendicular to an axial direction of the vibrator is in a range of 0.1 to 1 mm2 (note the area is a results-effective variable such that a person of ordinary skill in the art would choose the dimension based upon the size of particles encountered when using the device)).  Claim 18: a diaphragm valve comprising the diaphragm structure of Claim 1 (Cheng I, Fig. 2, item 2, C3/L1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/PATRICK ORME/Primary Examiner, Art Unit 1779